DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Response to Election/Restriction filed on 11/23/2021 is acknowledged.
3.	Claims 1-25 have been cancelled.
4.	Claims 26-44 are pending in this application.
5.	Claims 26-44 are under examination.
	Please note: during the search for the elected species of patient population, prior art was found for the non-elected species of patient population recited in instant claims 36, 40, 42 and 43.  Therefore, for the purpose of compact prosecution, claims 36, 40, 42 and 43 are examined in the current office action.

Priority
6.	The instant application is a CON of US application No. 16/368417 filed on 3/28/2019 (currently abandoned), which is a CON of US application No. 15/642772 filed on 7/6/2017 (currently granted US patent 10286034 B2), which is a CON of US application No. 14/704223 (currently granted US patent 9700592 B2) filed on 5/5/2015, which is a CON of PCT/US13/68386 filed on 11/5/2013, and claims benefit of US provisional applications 61/722511 filed on 11/5/2012 and 61/770535 filed on 2/28/2013.  
US provisional application 61/770535 provides support to instant claims 26-44.  US provisional application 61/722511 provides support to instant claims 27-36, 38 and 40-43.  However, US provisional applications 61/722511 fails to provide support to 

Election/Restrictions
7.	Applicant’s election of a composition comprising an acetate salt of bremelanotide, glycerin, one or more agents to adjust pH selected from the group consisting of hydrochloric acid and sodium hydroxide, and water for injection as species of composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide; and premenopausal women with hypoactive sexual desire disorder as species of patient population in the reply filed on 11/23/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is deemed proper and made FINAL in this office action.  
	The instant claims 26-44 are drawn to a method for treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, said method comprising administering to the female patient by subcutaneous injection a composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide in an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than 120 ng/mL within 60 minutes after administration of the composition.  A search was conducted on the elected species; and prior art was found.  Claims 26-44 are examined on the merits in this office action.

Objections
8.	The specification is objected to for the following minor informality: The specification recites "This application is a continuation application of U.S. Ser. No. 16/368,417, entitled "Uses of Bremelanotide in Therapy for Female Sexual Dysfunction," filed March 28, 2019, which is a continuation application of U.S. Ser. No. 15/642,772, entitled…" on page 1, "CROSS-REFERENCE TO RELATED APPLICATIONS" section of instant application.  However, US application No. 16/368417 is currently abandoned; and US application No. 15/642772 is currently granted US patent 10286034 B2.  Applicant is required to update the information about US application Nos. 16/368417 and 15/642772. 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
9.	The drawings are objected to for the following minor informality:
Figure 2: legends for X-axis and Y-axis are missing.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Rejections
Claim Rejections - 35 U.S.C. § 102
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

11.	 Please note: during the search for the elected species, prior art was found for the non-elected species of composition.
Claims 26-28, 35 and 37-44 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by View of NCT01382719 on 3/20/2012 (filed with IDS, from here on cited as NCT01382719).
The instant claims 26-28, 35 and 37-44 are drawn to a method for treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, said method comprising administering to the female patient by subcutaneous injection a composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide in an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than 120 ng/mL within 60 minutes after administration of the composition.  
NCT01382719, throughout the literature, teaches a method for treating female sexual dysfunction in premenopausal women diagnosed with female sexual dysfunction and anticipating sexual activity, comprising administering to the female patient by subcutaneous injection an aqueous solution comprising 0.75, 1.25 or 1.75 mg bremelanotide, thereby treating female sexual dysfunction, wherein the female sexual dysfunction is female sexual arousal disorder (FSAD), hypoactive sexual desire disorder (HSDD), or mixed FSAD/HSDD, for example, page 1, Brief title, Official title, and Brief Summary; and page 2, Intervention.  It reads on premenopausal women with hypoactive sexual desire disorder as the elected species of patient population.  It meets the limitations of instant claims 28, 35 and 40-43.   
With regards to the limitation “an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than 120 ng/mL within 60 minutes after administration of the composition” recited in instant claim 26; and the limitations recited in instant claims 27, 37-39 and 44, as evidenced by Figure 3 of instant application, subcutaneous injection of an aqueous solution comprising 0.75, 1.25 or 1.75 mg bremelanotide in the NCT01382719 document would result in a mean peak plasma concentration of bremelanotide within 60 minutes after administration of bremelanotide in the female patient of between about 30 and about 80 ng/mL recited in instant claims 26, 27 and 44.  And further as evidenced by Table 3 on page 26 and the 1st paragraph on page 31 of instant specification, subcutaneous injection of an aqueous solution comprising 0.75, 1.25 or 1.75 mg bremelanotide in the NCT01382719 document would result in a % CV of less than 30 recited in instant claim 37; and the variability in peak plasma concentration within 60 minutes after intranasal administration is a % CV greater than 30 recited in instant claim 39.  Therefore, the method in the NCT01382719 document meets the limitations of instant claims 26, 37-39 and 44.
Since the reference teaches all the limitations of instant claims 26-28, 35 and 37-44; the reference anticipates instant claims 26-28, 35 and 37-44. 

Claim Rejections - 35 U.S.C. § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 26-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over View of NCT01382719 on 3/20/2012 (filed with IDS, from here on cited as NCT01382719) in view of Diamond et al (US 7235625 B2, filed with IDS), Blood et al (US 6579968 B1, filed with IDS), Shi et al (US 2011/0065652 A1, filed with IDS), Vagenende et al (Biochemistry 2009, 48, pages 11084-11096) and Powell et al (PDA Journal of Pharmaceutical Science & Technology, 1998, 52, pages 238-311, filed with IDS).
The instant claims 26-44 are drawn to a method for treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, said method comprising administering to the female patient by subcutaneous injection a composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide in an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than 120 ng/mL within 60 minutes after administration of the composition.  
NCT01382719, throughout the literature, teaches a method for treating female sexual dysfunction in premenopausal women diagnosed with female sexual dysfunction and anticipating sexual activity, comprising administering to the female patient by subcutaneous injection an aqueous solution comprising 0.75, 1.25 or 1.75 mg bremelanotide, thereby treating female sexual dysfunction, wherein the female sexual dysfunction is female sexual arousal disorder (FSAD), hypoactive sexual desire disorder (HSDD), or mixed FSAD/HSDD, for example, page 1, Brief title, Official title, and Brief Summary; and page 2, Intervention.  It reads on premenopausal women with hypoactive sexual desire disorder as the elected species of patient population.  It meets the limitations of instant claims 28, 35 and 40-43.   
With regards to the limitation “an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than 120 ng/mL within 60 minutes after administration of the composition” recited in instant claim 26; and the limitations recited in instant claims 27, 37-39 and 44, as evidenced by Figure 3 of instant application, subcutaneous injection of an aqueous solution comprising 0.75, 1.25 or 1.75 mg bremelanotide in the NCT01382719 document would result in a mean peak plasma concentration of bremelanotide within 60 minutes after administration of bremelanotide in the female patient of between about 30 and about 80 ng/mL recited in instant claims 26, 27 and 44.  And further as evidenced by Table 3 on page 26 and the 1st paragraph on page 31 of instant specification, subcutaneous injection of an aqueous solution comprising 0.75, 1.25 or 1.75 mg bremelanotide in the NCT01382719 document would result in a % CV of less than 30 recited in instant claim 37; and the variability in peak plasma concentration within 60 minutes after intranasal administration is a % CV greater than 30 recited in instant claim 39.  Therefore, the method in the NCT01382719 document meets the limitations of instant claims 26, 37-39 and 44.
The difference between the reference and instant claims 26-44 is that the reference does not explicitly teach a composition comprising an acetate salt of bremelanotide, glycerin, one or more agents to adjust pH selected from the group consisting of hydrochloric acid and sodium hydroxide, and water for injection as the elected species of composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide; and the limitations of instant claims 29-34 and 36.
However, Diamond et al teach the acetate salt form of PT-141 (synonym of bremelanotide, a melanocortin receptor agonist cyclic peptide) is especially useful for treatment of sexual dysfunction; and PT-141 in acetate salt form is formulated in a buffered aqueous solution including glycerin, for example, Abstract; and column 11, lines 6-20.
Furthermore, Blood et al teach the acetate salt form of bremelanotide is especially useful for treatment of sexual dysfunction; and pharmaceutical composition comprising bremelanotide in an aqueous solution can be at any physically acceptable pH, and generally from about pH 4 to about pH 7, for example, Abstract; column 6, lines 53-59; and column 8, lines 17-21.  Blood et al further teach that for injection or liquid administration formulations, water containing at least one or more buffering constituents is preferred, for example, column 7, lines 41-43.
In addition, Shi et al, throughout the patent, teach melanocortin receptor agonist cyclic peptide and a method of treating female sexual dysfunction with such peptide, for example, Abstract.  Shi et al further teach the actual dosage of the peptide administered to a patient depends on the mode of administration, the formulation used, the response desired and other factors known to those of skill in the art, for example, page 10, paragraphs [0113] and [0114].  She et al also teach patients treated for female sexual dysfunction may be premenopausal women or postmenopausal women; and the female sexual dysfunction can be hypoactive sexual desire disorder and/or sexual arousal disorder, for example, page 4, paragraph [0046]; and page 5, paragraph [0049].  Furthermore, She et al teach pH of the formulation can be adjust with either sodium chloride or hydrochloride, for example, page 6, paragraph [0065].  Therefore, in view of the combined teachings of Diamond et al, Blood et al and Shi et al, it would have been obvious to one of ordinary skilled in the art to develop a liquid formulation for injection comprising the acetate salt form of bremelanotide, glycerin, one or more agents to adjust pH selected from the group consisting of hydrochloric acid and sodium hydroxide, and water.  It reads on a composition comprising an acetate salt of bremelanotide, glycerin, one or more agents to adjust pH selected from the group consisting of hydrochloric acid and sodium hydroxide, and water for injection as the elected species of composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide.
And, Vagenende et al, throughout the literature, teach the stability of proteins in aqueous solution is routinely enhanced by cosolvents such as glycerol; and glycerol prevents protein aggregation, for example, Abstract.
Furthermore, Powell et al teach glycerol at various concentrations is used in various peptide/protein formulations, for example, pages 256-258.
In addition, in view of the combined teachings of Diamond et al, Blood et al, Shi et al, Vagenende et al and Powell et al, one of ordinary skilled in the art would have been motivated to optimize the amount of acetic acid and glycerin, and the pH in/of the liquid formulation for injection comprising the acetate salt form of bremelanotide, glycerin, one or more agents to adjust pH selected from the group consisting of hydrochloric acid and sodium hydroxide, and water for better stability, including the amounts recited in instant claims 30 and 31; and the pH recited in instant claim 32.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of NCT01382719, Diamond et al, Blood et al, Shi et al, Vagenende et al and Powell et al with routine optimization to develop a method for treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, comprising administering to the female patient by subcutaneous injection a composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide in an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than about 120 ng/mL within 60 minutes after administration of the composition, wherein the composition comprises 0.75, 1.25 or 1.75 mg net peptide weight of bremelanotide, wherein the female patient is premenopausal or postmenopausal and with female sexual arousal disorder (FSAD), hypoactive sexual desire disorder (HSDD), or mixed FSAD/HSDD, and wherein the composition is an aqueous solution at pH 5.0 comprising acetate salt of bremelanotide with acetate at a concentration between 6%-12% (w/w), and glycerin at a concentration of 2.5% (w/v).  
One of ordinary skilled in the art would have been motivated to combine the teachings of NCT01382719, Diamond et al, Blood et al, Shi et al, Vagenende et al and Powell et al with routine optimization to develop a method for treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, comprising administering to the female patient by subcutaneous injection a composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide in an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than about 120 ng/mL within 60 minutes after administration of the composition, wherein the composition comprises 0.75, 1.25 or 1.75 mg net peptide weight of bremelanotide, wherein the female patient is premenopausal or postmenopausal and with female sexual arousal disorder (FSAD), hypoactive sexual desire disorder (HSDD), or mixed FSAD/HSDD, and wherein the composition is an aqueous solution at pH 5.0 comprising acetate salt of bremelanotide with acetate at a concentration between 6%-12% (w/w), and glycerin at a concentration of 2.5% (w/v), because Diamond et al teach the acetate salt form of PT-141 (synonym of bremelanotide, a melanocortin receptor agonist cyclic peptide) is especially useful for treatment of sexual dysfunction; and PT-141 in acetate salt form is formulated in a buffered aqueous solution including glycerin.  Blood et al teach the acetate salt form of bremelanotide is especially useful for treatment of sexual dysfunction; and pharmaceutical composition comprising bremelanotide in an aqueous solution can be at any physically acceptable pH, and generally from about pH 4 to about pH 7.  Blood et al further teach that for injection or liquid administration formulations, water containing at least one or more buffering constituents is preferred.  Shi et al, throughout the patent, teach melanocortin receptor agonist cyclic peptide and a method of treating female sexual dysfunction with such peptide.  Shi et al further teach the actual dosage of the peptide administered to a patient depends on the mode of administration, the formulation used, the response desired and other factors known to those of skill in the art.  She et al also teach patients treated for female sexual dysfunction may be premenopausal women or postmenopausal women; and the female sexual dysfunction can be hypoactive sexual desire disorder and/or sexual arousal disorder.  Furthermore, She et al teach pH of the formulation can be adjust with either sodium chloride or hydrochloride.  Therefore, in view of the combined teachings of Diamond et al, Blood et al and Shi et al, it would have been obvious to one of ordinary skilled in the art to develop a liquid formulation for injection comprising the acetate salt form of bremelanotide, glycerin, one or more agents to adjust pH selected from the group consisting of hydrochloric acid and sodium hydroxide, and water.  Vagenende et al, throughout the literature, teach the stability of proteins in aqueous solution is routinely enhanced by cosolvents such as glycerol; and glycerol prevents protein aggregation.  Powell et al teach glycerol at various concentrations is used in various peptide/protein formulations.  In addition, in view of the combined teachings of Diamond et al, Blood et al, Shi et al, Vagenende et al and Powell et al, one of ordinary skilled in the art would have been motivated to optimize the amount of acetic acid and glycerin, and the pH in/of the liquid formulation for injection comprising the acetate salt form of bremelanotide, glycerin, one or more agents to adjust pH selected from the group consisting of hydrochloric acid and sodium hydroxide, and water for better stability, including the amounts recited in instant claims 30 and 31; and the pH recited in instant claim 32.  And the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).  
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of NCT01382719, Diamond et al, Blood et al, Shi et al, Vagenende et al and Powell et al with routine optimization to develop a method for treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, comprising administering to the female patient by subcutaneous injection a composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide in an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than about 120 ng/mL within 60 minutes after administration of the composition, wherein the composition comprises 0.75, 1.25 or 1.75 mg net peptide weight of bremelanotide, wherein the female patient is premenopausal or postmenopausal and with female sexual arousal disorder (FSAD), hypoactive sexual desire disorder (HSDD), or mixed FSAD/HSDD, and wherein the composition is an aqueous solution at pH 5.0 comprising acetate salt of bremelanotide with acetate at a concentration between 6%-12% (w/w), and glycerin at a concentration of 2.5% (w/v).  

15.	Claims 26-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfaus et al (PNAS, 2004, 101, pages 10201-10204, filed with IDS) in view of Reagan-Shaw et al (FASEB J., 2007, 22, pages 659-661, filed with IDS), as evidenced by Body measurements (from http://www.cdc.gov/nchs/fastats/body-measurements.htm, filed with IDS, pages 1-2), and further in view of Diamond et al (US 7235625 B2, filed with IDS), Blood et al (US 6579968 B1, filed with IDS), Shi et al (US 2011/0065652 A1, filed with IDS), Vagenende et al (Biochemistry 2009, 48, pages 11084-11096) and Powell et al (PDA Journal of Pharmaceutical Science & Technology, 1998, 52, pages 238-311, filed with IDS).
The instant claims 26-44 are drawn to a method for treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, said method comprising administering to the female patient by subcutaneous injection a composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide in an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than 120 ng/mL within 60 minutes after administration of the composition.  
Pfaus et al, throughout the literature, teach PT-141 (synonym of bremelanotide) as a pharmaceutical agent that enhances appetitive sexual behavior in female rat, for example, Abstract; Figures 2 and 3 in Section "Results"; and Discussion.  Pfaus et al further teach subcutaneous injection of an aqueous solution comprising 50, 100, or 200 µg/Kg bremelanotide; and 100 µg/Kg bremelanotide is sufficient to enhance sexual behavior in female rat, for example, page 10201, right column, Section “Drug Administration”; and Figures 2 and 3.  With regards to the term "patient" recited in instant claim, the instant specification discloses that "The term "patient" is intended to denote a mammalian individual, and is so used throughout the specification and in the claims. The primary applications of this invention involve human female patients, but this invention may be applied to laboratory, farm, zoo, wildlife, pet, sport or other animals." (see page 16, the 1st paragraph of instant specification).  Therefore, the method in Pfaus et al meets the limitations of the patient population and subcutaneous injection a composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide recited in instant claim 26.  Pfaus et al also teach PT-141 has the properties as a pharmacological agent in the treatment of female sexual dysfunction in human, for example, Discussion.  
The difference between the reference and instant claims 26-44 is that the reference does not explicitly teach a composition comprising an acetate salt of bremelanotide, glycerin, one or more agents to adjust pH selected from the group consisting of hydrochloric acid and sodium hydroxide, and water for injection as the elected species of composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide; premenopausal women with hypoactive sexual desire disorder as the elected species of patient population; the dosage of bremelanotide or a pharmaceutically acceptable salt of bremelanotide recited in instant claim 26; and the limitations of instant claims 27-44.
However, Reagan-Shaw et al, throughout the literature, teach the use of body surface area (BSA) as a factor when converting a dose for translation from animals to humans, especially for phase I and phase II clinical trials; and the formula for dose translation based on BSA, for example, Abstract; and page 660, Figure 1 and Table 1.  Based on Figure 1 and Table 1 of Reagan-Shaw et al, administering an aqueous solution comprising 100 µg/Kg bremelanotide to female rat in Pfaus et al equals to administering an aqueous solution comprising about 16.2 µg/Kg bremelanotide to human (HED=100 µg/Kg multiplied by 6/37).  And as evidenced by the Body measurements document, the average weight of women is 166.2 lb.  Therefore, administering an aqueous solution comprising about 16.2 µg/Kg bremelanotide to female patient equals to administering an aqueous solution comprising about 1.22 mg bremelanotide.  
With regards to the limitation “an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than 120 ng/mL within 60 minutes after administration of the composition” recited in instant claim 26; and the limitations recited in instant claims 27, 37-39 and 44, as evidenced by Figure 3 of instant application, subcutaneous injection of an aqueous solution comprising 0.75, 1.25 or 1.75 mg bremelanotide would result in a mean peak plasma concentration of bremelanotide within 60 minutes after administration of bremelanotide in the female patient of between about 30 and about 80 ng/mL.  And further as evidenced by Table 3 on page 26 and the 1st paragraph on page 31 of instant specification, subcutaneous injection of an aqueous solution comprising 0.75, 1.25 or 1.75 mg bremelanotide would result in a % CV of less than 30; and the variability in peak plasma concentration within 60 minutes after intranasal administration is a % CV greater than 30.  Therefore, one of ordinary skilled in the art would understand and reasonably expect administering an aqueous solution comprising about 1.22 mg bremelanotide via subcutaneous injection to a human female patient would meet the limitation “an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than 120 ng/mL within 60 minutes after administration of the composition” recited in instant claim 26; and the limitations recited in instant claims 27, 37-39 and 44.  Furthermore, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove otherwise.
Furthermore, Diamond et al teach the acetate salt form of PT-141 (synonym of bremelanotide, a melanocortin receptor agonist cyclic peptide) is especially useful for treatment of sexual dysfunction; and PT-141 in acetate salt form is formulated in a buffered aqueous solution including glycerin, for example, Abstract; and column 11, lines 6-20.
In addition, Blood et al teach the acetate salt form of bremelanotide is especially useful for treatment of sexual dysfunction; and pharmaceutical composition comprising bremelanotide in an aqueous solution can be at any physically acceptable pH, and generally from about pH 4 to about pH 7, for example, Abstract; column 6, lines 53-59; and column 8, lines 17-21.  Blood et al further teach that for injection or liquid administration formulations, water containing at least one or more buffering constituents is preferred, for example, column 7, lines 41-43.
And, Shi et al, throughout the patent, teach melanocortin receptor agonist cyclic peptide and a method of treating female sexual dysfunction with such peptide, for example, Abstract.  Shi et al further teach the actual dosage of the peptide administered to a patient depends on the mode of administration, the formulation used, the response desired and other factors known to those of skill in the art, for example, page 10, paragraphs [0113] and [0114].  She et al also teach patients treated for female sexual dysfunction may be premenopausal women or postmenopausal women; and the female sexual dysfunction can be hypoactive sexual desire disorder and/or sexual arousal disorder, for example, page 4, paragraph [0046]; and page 5, paragraph [0049].  It reads on premenopausal women with hypoactive sexual desire disorder as the elected species of patient population.  Furthermore, She et al teach pH of the formulation can be adjust with either sodium chloride or hydrochloride, for example, page 6, paragraph [0065].  Therefore, in view of the combined teachings of Diamond et al, Blood et al and Shi et al, it would have been obvious to one of ordinary skilled in the art to develop a liquid formulation for injection comprising the acetate salt form of bremelanotide, glycerin, one or more agents to adjust pH selected from the group consisting of hydrochloric acid and sodium hydroxide, and water.  It reads on a composition comprising an acetate salt of bremelanotide, glycerin, one or more agents to adjust pH selected from the group consisting of hydrochloric acid and sodium hydroxide, and water for injection as the elected species of composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide.
Vagenende et al, throughout the literature, teach the stability of proteins in aqueous solution is routinely enhanced by cosolvents such as glycerol; and glycerol prevents protein aggregation, for example, Abstract.
Furthermore, Powell et al teach glycerol at various concentrations is used in various peptide/protein formulations, for example, pages 256-258.
In addition, in view of the combined teachings of Diamond et al, Blood et al, Shi et al, Vagenende et al and Powell et al, one of ordinary skilled in the art would have been motivated to optimize the amount of acetic acid and glycerin, and the pH in/of the liquid formulation for injection comprising the acetate salt form of bremelanotide, glycerin, one or more agents to adjust pH selected from the group consisting of hydrochloric acid and sodium hydroxide, and water for better stability, including the amounts recited in instant claims 30 and 31; and the pH recited in instant claim 32.  And one of ordinary skilled in the art would have been motivated to optimize the amount/dosage of bremelanotide or a pharmaceutically acceptable salt of bremelanotide for effectively treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, including 1.75 mg net peptide weight of bremelanotide recited in instant claims 28 and 34, because Shi et al explicitly teach the actual dosage of the peptide administered to a patient depends on the mode of administration, the formulation used, the response desired and other factors known to those of skill in the art.  Furthermore, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Pfaus et al, Reagan-Shaw et al, Diamond et al, Blood et al, Shi et al, Vagenende et al and Powell et al with routine optimization to develop a method for treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, comprising administering to the female patient by subcutaneous injection a composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide in an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than about 120 ng/mL within 60 minutes after administration of the composition, wherein the composition comprises 1.22 mg or 1.75 mg net peptide weight of bremelanotide, wherein the female patient is premenopausal or postmenopausal and with female sexual arousal disorder (FSAD), hypoactive sexual desire disorder (HSDD), or mixed FSAD/HSDD, and wherein the composition is an aqueous solution at pH 5.0 comprising acetate salt of bremelanotide with acetate at a concentration between 6%-12% (w/w), and glycerin at a concentration of 2.5% (w/v).  
One of ordinary skilled in the art would have been motivated to combine the teachings of Pfaus et al, Reagan-Shaw et al, Diamond et al, Blood et al, Shi et al, Vagenende et al and Powell et al with routine optimization to develop a method for treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, comprising administering to the female patient by subcutaneous injection a composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide in an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than about 120 ng/mL within 60 minutes after administration of the composition, wherein the composition comprises 1.22 mg or 1.75 mg net peptide weight of bremelanotide, wherein the female patient is premenopausal or postmenopausal and with female sexual arousal disorder (FSAD), hypoactive sexual desire disorder (HSDD), or mixed FSAD/HSDD, and wherein the composition is an aqueous solution at pH 5.0 comprising acetate salt of bremelanotide with acetate at a concentration between 6%-12% (w/w), and glycerin at a concentration of 2.5% (w/v), because Reagan-Shaw et al teach the use of body surface area (BSA) as a factor when converting a dose for translation from animals to humans, especially for phase I and phase II clinical trials; and the formula for dose translation based on BSA.  Diamond et al teach the acetate salt form of PT-141 (synonym of bremelanotide, a melanocortin receptor agonist cyclic peptide) is especially useful for treatment of sexual dysfunction; and PT-141 in acetate salt form is formulated in a buffered aqueous solution including glycerin.  Blood et al teach the acetate salt form of bremelanotide is especially useful for treatment of sexual dysfunction; and pharmaceutical composition comprising bremelanotide in an aqueous solution can be at any physically acceptable pH, and generally from about pH 4 to about pH 7.  Blood et al further teach that for injection or liquid administration formulations, water containing at least one or more buffering constituents is preferred.  Shi et al, throughout the patent, teach melanocortin receptor agonist cyclic peptide and a method of treating female sexual dysfunction with such peptide.  Shi et al further teach the actual dosage of the peptide administered to a patient depends on the mode of administration, the formulation used, the response desired and other factors known to those of skill in the art.  She et al also teach patients treated for female sexual dysfunction may be premenopausal women or postmenopausal women; and the female sexual dysfunction can be hypoactive sexual desire disorder and/or sexual arousal disorder.  Furthermore, She et al teach pH of the formulation can be adjust with either sodium chloride or hydrochloride.  Therefore, in view of the combined teachings of Diamond et al, Blood et al and Shi et al, it would have been obvious to one of ordinary skilled in the art to develop a liquid formulation for injection comprising the acetate salt form of bremelanotide, glycerin, one or more agents to adjust pH selected from the group consisting of hydrochloric acid and sodium hydroxide, and water.  Vagenende et al, throughout the literature, teach the stability of proteins in aqueous solution is routinely enhanced by cosolvents such as glycerol; and glycerol prevents protein aggregation.  Powell et al teach glycerol at various concentrations is used in various peptide/protein formulations.  In addition, in view of the combined teachings of Diamond et al, Blood et al, Shi et al, Vagenende et al and Powell et al, one of ordinary skilled in the art would have been motivated to optimize the amount of acetic acid and glycerin, and the pH in/of the liquid formulation for injection comprising the acetate salt form of bremelanotide, glycerin, one or more agents to adjust pH selected from the group consisting of hydrochloric acid and sodium hydroxide, and water for better stability, including the amounts recited in instant claims 30 and 31; and the pH recited in instant claim 32.  And one of ordinary skilled in the art would have been motivated to optimize the amount/dosage of bremelanotide or a pharmaceutically acceptable salt of bremelanotide for effectively treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, including 1.75 mg net peptide weight of bremelanotide recited in instant claims 28 and 34, because Shi et al explicitly teach the actual dosage of the peptide administered to a patient depends on the mode of administration, the formulation used, the response desired and other factors known to those of skill in the art.  Furthermore, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).  
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Pfaus et al, Reagan-Shaw et al, Diamond et al, Blood et al, Shi et al, Vagenende et al and Powell et al with routine optimization to develop a method for treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, comprising administering to the female patient by subcutaneous injection a composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide in an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than about 120 ng/mL within 60 minutes after administration of the composition, wherein the composition comprises 1.22 mg or 1.75 mg net peptide weight of bremelanotide, wherein the female patient is premenopausal or postmenopausal and with female sexual arousal disorder (FSAD), hypoactive sexual desire disorder (HSDD), or mixed FSAD/HSDD, and wherein the composition is an aqueous solution at pH 5.0 comprising acetate salt of bremelanotide with acetate at a concentration between 6%-12% (w/w), and glycerin at a concentration of 2.5% (w/v).  


Obviousness Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

17.	Claims 26-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of US patent 9352013 B2 in view of Perelman (J Sex Med, 2007, 4, pages 280-290, filed with IDS). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 26-44, one would necessarily achieve the claimed invention of claims 1-24 of US patent 9352013 B2 in view of Perelman, and vice versa. 
18.	Instant claims 26-44 are drawn to a method for treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, said method comprising administering to the female patient by subcutaneous injection a composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide in an amount sufficient to result in a peak plasma concentration of bremelanotide of no more than 120 ng/mL within 60 minutes after administration of the composition.  
19.	Claims 1-24 of US patent 9352013 B2 are drawn to a method for treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, while reducing side effects associated with the administration of bremelanotide, comprising administering to the female patient by subcutaneous injection an aqueous solution comprising acetate salt of bremelanotide between 6% and 12% (w/w) acetic acid, and 2.5% glycerin (w/v ), in an amount sufficient to result in a peak plasma concentration of bremelanotide within 60 minutes after administration of bremelanotide in the female patient of no more than 120 ng/mL, thereby treating female sexual dysfunction while reducing undesirable side effects; and a method for treating female sexual dysfunction in a female patient diagnosed with female sexual dysfunction and anticipating sexual activity, while reducing side effects associated with the administration of bremelanotide, comprising administering to the female patient by subcutaneous injection a composition comprising bremelanotide or a pharmaceutically acceptable salt of bremelanotide and 2.5% glycerin (w/v) in an amount sufficient to result in a peak plasma concentration of bremelanotide within 60 minutes after administration of bremelanotide in the female patient of no more than 120 ng/mL, thereby treating female sexual dysfunction while reducing undesirable side effects.  	Furthermore, as evidenced by Figure 3 of instant application, subcutaneous injection of an aqueous solution comprising 1.25 or 1.75 mg bremelanotide would result in a mean peak plasma concentration of bremelanotide within 60 minutes after administration of bremelanotide in the female patient of between about 30 and about 80 ng/mL.  And further as evidenced by Table 3 on page 26 and the 1st paragraph on page 31 of instant specification, subcutaneous injection of an aqueous solution comprising 1.25 or 1.75 mg bremelanotide would result in a % CV of less than 30; and the variability in peak plasma concentration within 60 minutes after intranasal administration is a % CV greater than 30.  
20.	 The difference between the methods recited in claims 1-24 of US patent 9352013 B2 and instant claimed method is that claims 1-24 of US patent 9352013 B2 do not teach the limitations of instant claims 36 and 40-43.
	However, Perelman teaches various studies and/or clinical trials treating female patients with female sexual dysfunction by administering bremelanotide; the patient can be premenopausal women or postmenopausal women; and the female sexual dysfunction can be hypoactive sexual desire disorder and/or sexual arousal disorder, for example, pages 284-285, Section “Bremelanotide Clinical Efficacy in FSD”.  
Therefore, in view of the teachings of Perelman, it would have been obvious to one of ordinary skilled in the art to modify the methods recited in claims 1-24 of US patent 9352013 B2 and develop the method recited in instant claims 26-44.  Thus, if one of ordinary skill in the art practiced the claimed invention of instant claims 26-44, one would necessarily achieve the claimed invention of claims 1-24 of US patent 9352013 B2 in view of Perelman, and vice versa.

21.	For the same/similar reasoning and/or rational as the rejection set forth in Sections 17-20 above, instant claims 26-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US patent 9700592 B2 in view of the combined teachings of Diamond et al (US 7235625 B2, filed with IDS), Blood et al (US 6579968 B1, filed with IDS), Shi et al (US 2011/0065652 A1, filed with IDS), Vagenende et al (Biochemistry 2009, 48, pages 11084-11096) and Powell et al (PDA Journal of Pharmaceutical Science & Technology, 1998, 52, pages 238-311, filed with IDS) as set forth in Section 15 above.

22.	For the same/similar reasoning and/or rational as the rejection set forth in Sections 17-20 above, instant claims 26-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US patent 10286034 B.

23.	For the same/similar reasoning and/or rational as the rejection set forth in Sections 17-20 above, instant claims 26-44 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of co-pending Application No. 17/154593.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Please note: co-pending Application No. 17/154593 shares the same Applicant (Palatin Technologies, Inc.) as instant application.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658